The appellants Los Angeles Suburban Gas Company, People's Gas Company, and People's Gas  Coke *Page 380 
Company have filed their petition for a rehearing of this cause in the second district court of appeal.
The argument presented relates to that part of the decree of foreclosure which permits a sale to enforce payment of the principal of the bonds as well as the accrued interest thereon. In addition to the fact that (under circumstances outlined in the opinion heretofore filed) the trust-deed made it the trustee's duty "to take such action pursuant to the terms of this trust-deed as the party or parties tendering the indemnity may in writing request," we find that paragraph XII of the trust-deed provides as follows: "No bondholder or bondholders shall take any proceedings to enforce the provisions hereof until he shall have requested the trustee in writing to take proceedings and shall have tendered to the trustee satisfactory indemnity as hereinbefore provided, and the trustee shall have refused or neglected after the lapse of a reasonable time to take such proceedings." The words above quoted are equivalent to a statement that after such request and refusal the bondholders referred to may proceed in some appropriate manner to enforce the provisions of the trust-deed. We think that the right to enforce the provisions of the trust-deed included the right to enforce payment of the entire debt and that this right passed to the bondholders complying with the conditions stated when the trustee refused to proceed as requested.
The petition for rehearing is denied.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on June 19, 1914. *Page 381